NOT DESIGNATED FOR PUBLICATION

                                               No. 123,056

                 IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                           STATE OF KANSAS,
                                               Appellee,

                                                     v.

                                        AARON MARK YOUNG,
                                            Appellant.

                                     MEMORANDUM OPINION

           Appeal from Sedgwick District Court; STEPHEN J. TERNES, judge. Opinion filed May 28, 2021.
Affirmed.


           Submitted by the parties for summary disposition pursuant to K.S.A. 2020 Supp. 21-6820(g)
and (h).


Before WARNER, P.J., BUSER and CLINE, JJ.


           PER CURIAM: Aaron Young pleaded guilty to possession of heroin and driving
under the influence of drugs or alcohol. Though the combination of Young's convictions
and his criminal history would typically result in a prison sentence under Kansas law, the
district court placed Young on probation, hoping he would benefit from a residential drug
treatment program. But in the months that followed, Young did not report to the
residential program and committed new crimes. The district court thus revoked his
probation and imposed the original 32-month prison sentence. Young appeals, arguing
the court abused its discretion when it imposed a prison sentence instead of drug
treatment. We granted Young's motion for summary disposition under Supreme Court
Rule 7.041A (2021 Kan. S. Ct. R. 48) and now affirm the district court's decision.

                                                     1
       The incidents giving rise to Young's plea took place in September 2017. The State
originally charged him with several offenses, including possession of an opiate,
possession of drug paraphernalia, DUI, and driving with a suspended license. When
Young agreed to plead guilty to the drug-possession and DUI offenses, the State
dismissed the remaining charges. At sentencing, the district court recognized that these
offenses, combined with Young's criminal history of B under the Kansas Sentencing
Guidelines, carried a presumptive prison sentence. But based on the recommendations of
the parties and its hope that Young would benefit from a drug treatment program, the
district court granted a departure sentence, ordering Young to serve 12 months' probation
with an underlying 32-month prison sentence.


       A few months into his probation term, Young received a two-day jail sanction
after he admitted to using drugs—a violation of the conditions of his probation. The court
then modified the terms of Young's probation and specifically ordered him to report to a
residential drug treatment program. But Young never reported to the program, nor did he
complete other drug and alcohol treatment. And about a month later, Young committed
new crimes—counterfeiting and larceny—when he used a counterfeit bill to pay for a
pizza delivery.


       At the hearing on these violations, Young admitted that he had not reported to the
treatment program, had not otherwise completed drug treatment, and again had used
multiple illegal substances. He also did not contest the State's allegations relating to the
new crimes. Instead, he argued that even with these violations, the district court should
allow him to remain on probation because he was not a violent offender and would
benefit from drug treatment. The district court weighed these arguments but concluded
that Young had shown he was not willing to participate in drug treatment outside of
prison. Thus, the court revoked his probation and imposed the underlying 32-month
prison sentence.


                                              2
       On appeal, Young bears the burden to show that the district court abused its
discretion when it revoked his probation. See State v. McFeeters, 52 Kan. App. 2d 45, 47,
362 P.3d 603 (2015). A court abuses its discretion when its decision is arbitrary, fanciful,
or unreasonable, or based on a mistake of law or fact. 52 Kan. App. 2d at 47.


       Because Young committed his offenses in September 2017, the analysis of his
probation violations is governed by K.S.A. 2017 Supp. 22-3716. This statute sets forth a
graduated-sanction framework for probation violations in most felony cases. See K.S.A.
2017 Supp. 22-3716(c)(1)(B)-(E). But a district court has discretion to bypass these
graduated sanctions and revoke a person's probation when that probation was originally
granted due to a dispositional departure—that is, in lieu of a presumptive prison
sentence—or if the person commits a new crime. K.S.A. 2017 Supp. 22-3716(c)(8)(A)
and (9)(B). As the district court noted at the hearing on Young's probation violations,
both situations apply here.


       Because the district court had discretion to revoke Young's probation, we are left
to consider whether its decision was inherently unreasonable. Young argues that he
would have benefited more from a residential drug treatment program than a prison
sentence. But the district court had previously ordered residential treatment as a term of
his probation, and Young did not report to the program or otherwise seek treatment.
Instead, he continued to use multiple illegal substances, did not report to his probation
officer, and committed new crimes. Under these circumstances, the district court did not
abuse its discretion when it revoked Young's probation and ordered him to serve his
underlying prison sentence.


       Affirmed.




                                             3